Title: From George Washington to Lieutenant Colonel Jonathan Johnson, 13 July 1780
From: Washington, George
To: Johnson, Jonathan


					
						Sir
						Head Quarters near Passaic Falls [N.J.] July 13. 1780
					
					I have received yours of the 8th Inst. together with the resignations of Capt. Lacey & Lieut Palmer.
					At such a period at this, after the Army has actually taken the field, when the Battalions will probably be recruited to the establishment, and officers of experience & reputation will be extreamely necessary; No reasons, but those arising from the most absolute necessity can justify any one in asking a dismission from the Service.
					Under these circumstances I wish you to use your utmost influence with the Gentlemen in question, not to insist on a discharge before the conclusion of the Campaign—The situation of affairs, the good of the service, and their own personal reputation will strongly enforce your request.
					If after all that can be said they persist in their resolution of leaving the service—their resignations will be accepted. I am Sir Your Most Obedt Servt.
				